—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Putnam County (Hickman, J.), dated April 22, 1993, which granted the defendant’s motion to vacate a default judgment which is in favor of the plaintiff and against it, conditioned upon the payment to the plaintiff of the sum of $2,000 in attorneys fees.
Ordered that the order is affirmed, with costs.
*372Under the circumstances of this case, we conclude that the defendant amply demonstrated a reasonable excuse for its default in answering the complaint (see, Price v Polisner, 172 AD2d 422; Fox v Bicanic, 163 AD2d 272; Murphy v D. V. Waste Control Corp., 124 AD2d 573). Furthermore, the existence of a meritorious defense was established through the affidavit of the defendant’s president who had personal knowledge concerning the condition of the parking lot where the plaintiffs injuries allegedly took place (see, David Sanders, P. C. v Sanders, Architects, 140 AD2d 787; cf., Cooper v Badruddin, 192 AD2d 997; Whitbeck v Erin’s Isle, 109 AD2d 1032). We therefore conclude that the trial court did not improvidently exercise its discretion in granting the defendant’s motion to vacate the default judgment (see, Perellie v Crimson’s Rest., 108 AD2d 903), and note that the court conditioned the vacatur on payment to the plaintiff of a $2,000 penalty (see, Murphy v D. V. Waste Control Corp., supra). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.